﻿It is a great
honour for me to extend to Mr. Razali Ismail our warmest
congratulations, on behalf of the delegation of Trinidad and
Tobago, on his election as President of this session of the
General Assembly.
As the United Nations begins the second half-century
of its existence, and as the international community seeks
to renew and reshape the Organization to deal with the
challenges of the approaching millennium, the Trinidad and
Tobago delegation is particularly pleased to see the
stewardship of the General Assembly in the hands of a
leader and a friend of Mr. Razali’s calibre.
My delegation would also like to express its deep
appreciation to his predecessor, His Excellency Mr. Diogo
Freitas do Amaral of Portugal, for the able manner in which
he presided over the historic fiftieth session of the
General Assembly.
Today more than ever, we live in a global age, an
age of immeasurable possibilities and opportunities
engendered by advances in technology, the information
revolution and globalization; but it is also an age full of
peril, one characterized by complex and myriad
challenges, many of which we have yet to understand
fully or come to terms with.
In this age of globalization and fragmentation,
traditional national and international structures are
becoming increasingly inadequate to deal with current
realities. Nation States are also more frequently
confronting the need to find acceptable means by which
to yield elements of their sovereignty through regional
and multilateral action, in order to deal effectively with
global forces that are invariably transnational in nature.
In this sea of change in international relations, the
whole concept of international security has increasingly
moved away from the bipolar view, concerned largely
with military security, to one which assigns a central role
to sustainable development and the welfare of the
individual. The major actors in the international arena are
no longer solely nation States, but also economic agents
with a global reach and non-governmental organizations
with a growing global influence.
Yet these powerful forces that are inexorably pulling
us together are also simultaneously tearing us apart,
engendering fragmentation, reactivating age-old conflicts,
and threatening more than ever to marginalize and leave
behind large segments of humanity in the march to
progress. Among some of the more powerful and
industrialized countries, the fears of active integration and
engagement are leading to temptations to look inward and
to become more isolationist and more protectionist. In
addition, the problems of persistent poverty, increasing
unemployment, debilitating debt, declining levels of
official development assistance, environmental
degradation, drug abuse and drug trafficking, crime,
terrorism and social disintegration have combined to
present a formidable array of challenges, which, if left
unaddressed, threaten to overwhelm us and further
marginalize the vulnerable and disadvantaged among us.
In this new global environment, we are at a critical
crossroads, and in many ways the decisions that confront
us in the international community on the eve of the
20


twenty-first century are no less important than those that
confronted us at the end of the war to end all wars.
In this evolving global society, the choices are clear.
Will we allow the world to drift towards the dangerous
anarchy of spheres of influence and unchecked
confrontation? Or will we commit ourselves to greater
cooperation inherent in the call to global neighbourhood
action? Will we allow ethnic conflicts and “ethnic
cleansing” to continue? Or will we resolutely resist the
primitive impulses by devising mechanisms to avoid
repetitions of these phenomena, wherever they occur?
Will we grasp the new opportunity for global
prosperity, or will we allow the common global enemies to
overwhelm us? Will we help to alleviate the crisis in
multilateralism and give to the world of the twenty-first
century a reformed United Nations, true to the ideals of the
founding fathers, or will we increasingly move in the
direction of unilateralism, seeking to use the United Nations
for narrow self-interest? Finally, will we give to the world
a new global order, true to the letter and spirit of the
fiftieth anniversary Declaration, and based on the
sustainable development agenda of the recent global
conferences, or will we build a world of two societies, one
getting progressively richer and the other progressively
poorer?
We must not be afraid of challenges. Trinidad and
Tobago, as a small developing island State, with all the
concomitant vulnerability and fragility, has embarked on an
aggressive, outward-oriented strategy of development. This
strategy has been informed by the need to optimize our
ability to participate in a global economy that is becoming
increasingly knowledge-based, fiercely competitive and
volatile. Our development strategy has as its basic objective
the attainment of broad-based economic growth with social
equity. It assigns a special emphasis to trade, investment,
tourism, agriculture, services and the environment, and it
seeks, through a political process of inclusiveness and
empowerment, to mobilize all of our human resources in
the task of building a sustainable democracy.
In November 1995, the new Government of Trinidad
and Tobago, which I have the honour to lead, assumed
office through the medium of the ballot box. The peaceful
and democratic transfer of power that took place at that
time was further ample testimony to the political maturity
of our peoples, and the political stability that we in
Trinidad and Tobago and the Caribbean have been fortunate
to enjoy.
In any democracy, however, one must be eternally
vigilant, constantly striving to enhance the democratic
tradition and strengthen the democratic process. It is in
this context that I have sought to establish a Government
of National Unity, committed to partnership-building at all
levels. Special emphasis has been placed on the
devolution of power from central to local government
authorities, so as to facilitate greater participation in the
democratic process. A National Multipartite Commission,
comprising representatives of labour, business,
Government, non-governmental organizations and the
Inter-Religious Organization, has been established and
entrusted with the task of formulating a comprehensive
plan of action to take us into the twenty-first century. The
aim of these and other measures is to build a truly
participatory society, empowering all of our peoples.
In the social arena, we have sought to create a viable
social pact among business, labour and Government, built
on consultation, partnership and consensus, so as to
provide stability, trust and transparency in industrial
relations. We have also sought, through our social
programmes, to place special emphasis on the
disadvantaged and dispossessed, with a view to providing
them with the necessary support, training and skills for
effective participation in our society. In this regard, a
Change Management Unit for Poverty Eradication and
Equity Building has been established under the authority
of a senior Cabinet Minister. The unit is entrusted with
the responsibility of formulating an integrated, multi-
sectoral and sustained approach to poverty eradication,
and ensuring its implementation in all facets of the
Government’s economic and social policies. As a
complement to this Unit, the Government of Trinidad and
Tobago will, on 24 October 1996 — United Nations
Day — set up a National Social Development Council to
mobilize national action to deal with the homeless and the
poor. This innovative approach to poverty eradication is
being implemented in close cooperation with the United
Nations Development Programme, which has provided
timely support in this, the International Year for the
Eradication of Poverty. In keeping with the spirit of
Beijing and the Platform for Action of the Beijing
Conference, a vigorous policy and legislative agenda is
being formulated and implemented through a consultative
process, the objective being to optimize the role of
women as equal partners in the development process.
With regard to the environment, a comprehensive
legislative and policy framework has been put in place to
respond to the demands of sustainable development. This
new environmental regime will serve to ensure a
21


“greening” of the Government’s own operations, while
simultaneously engaging the public and industry in a
partnership for responsible management, protection and
conservation of the environment.
Trinidad and Tobago’s economic programme places a
premium on trade, with the private sector as the engine of
growth in the economy. Some of the essential elements of
the strategy are the attraction of private investment flows,
creation of increased market access, and the implementation
of an appropriate industrial policy. This is being achieved
through the pursuit of a sound and stable macroeconomic
policy, supported by a prudent and disciplined fiscal and
monetary stance, and the delivery of an investor-friendly
institutional legal framework.
We in Trinidad and Tobago are under no illusions. All
of our national efforts will be in vain if we do not have a
supportive regional and international environment, as well
as access to a fair, open and non-discriminatory
international trading regime. Regional integration has
always been a fundamental component of the development
strategy of Trinidad and Tobago. Accordingly, our Republic
has built strategic alliances through the Caribbean
Community, the Rio Group and, more recently, the
Association of Caribbean States, comprising countries of
the wider Caribbean. We continue to be engaged actively
in efforts to deepen and broaden the integration process
within the region through initiatives that we hope will
culminate in formal relationships with the Central American
Common Market, the Andean Pact and the Southern Cone
Common Market (MERCOSUR). Our vision for the future
is a single free-trade area in the western hemisphere.
For small States like Trinidad and Tobago, greater
regional integration and cooperation are imperative if we
are to minimize the negative and pervasive effects of
globalization, while simultaneously laying the foundations
for our increased capacity to navigate the turbulent waters
of the expanding global economy.
Regionalism is a critical priority, but in today’s world
it must be conceived as a natural and essential complement
to wider international cooperation. The common evils of the
twenty-first century will require a common approach, a
common commitment. I can think of no other organization
more uniquely placed or more legitimate than the United
Nations to foster the global conscience, to fashion the
necessary understanding, to build the mutual partnerships,
and to organize the global cooperative effort.
In the field of sustainable development, the
continuum of global conferences, from Rio to Istanbul,
have laid down a global agenda, a development blueprint
for the twenty-first century. Yet as discussions on the
Agenda for Development have shown, there is a crisis of
commitment, particularly on the part of the developed
countries, to provide the required resources. “Donor
fatigue” and declining levels of official development
assistance threaten to render meaningless the global
understanding, consensus and Programmes of Action
forged in respect of the major issues and problems of our
times.
This negative mood imperils all of us, for it
threatens to subject some one fifth of the world’s
population, who live in poverty, to a life of perpetual
despair. But more than that, it ignores the fact that the
gap between the haves and the have-nots continues to
grow alongside the growth in world trade. It forgets the
message inherent in the common problems of our time:
that whether we like it or not, our progress, and
increasingly our security, is tied to that of our neighbours,
no matter how poor or how distant they may be. Finally,
it ignores the generally acknowledged fact that preventive
action to deal with the root causes of conflict is less
costly and more effective than corrective action.
Trinidad and Tobago also attaches the highest
priority to the fight against drug abuse and drug
trafficking. We have intensified our coordination activities
at the national level, and have systematically put in place
cooperative mechanisms with other Caribbean and Latin
American countries, as well as with other States whose
involvement is critical to the success of national and
regional efforts. We believe that the violence, the
corruption and the human despair which this menace
wreaks on societies in all corners of the globe, should
leave no doubt as to the imperative need for the United
Nations to accord priority attention to this question.
Trinidad and Tobago is therefore fully supportive of the
call for the convening in 1997 of an international
conference on this subject. My delegation wishes to
commend in particular the United Nations International
Drug Control Programme for its important contribution to
the multi-dimensional campaign against drug abuse and
illicit drug trafficking being waged within our Republic
and in the wider Caribbean and Latin American region.
We urge the Drug Control Programme to continue to
pursue a comprehensive and balanced approach to this
worldwide campaign, endeavouring to address equitably
the problems of demand, production and trafficking.
22


In the field of international law, we have over the past
decades seen a number of new agreements in virtually all
branches of human activity. Trinidad and Tobago is
encouraged by the progress made during the fiftieth session
of the General Assembly towards the establishment of an
international criminal court. We look forward to a positive
recommendation for the completion of work during the
fifty-first session of the General Assembly in order to
realize the goal of a diplomatic conference in 1998 to adopt
the statute and establish the court. We in the international
community have the responsibility to create this global
institution with the requisite global jurisdiction, and to
equip it with the necessary authority to make it an effective,
impartial body, with the broadest possible participation of
States from all geographical regions. Meanwhile, Trinidad
and Tobago fully supports the activities of the International
Tribunals for the territories of the former Yugoslavia and
of Rwanda.
In the field of nuclear disarmament, the international
community last year indefinitely extended the Treaty on the
Non-Proliferation of Nuclear Weapons and, earlier this
month, the General Assembly adopted the Comprehensive
Nuclear-Test-Ban Treaty. These two developments have
served to promote non-proliferation and nuclear
disarmament. The international community must now,
however, focus its attention on the emerging consensus that
all nuclear explosions must be banned.
A related environmental concern to which Trinidad
and Tobago, the Caribbean and the Alliance of Small Island
Nations attach the greatest importance is that of the
continued shipments of irradiated nuclear fuel, plutonium
and high-level radioactive wastes. At last year’s Review
Conference on the Non-Proliferation Treaty, Trinidad and
Tobago and the Alliance of Small Island Nations was able,
after long and intensive negotiations, to obtain agreement
on specific language registering the concerns of small
island developing States and other coastal States on this
issue.
The considerations which led us to pursue that
initiative then are still relevant now. These shipments
continue to take place despite the potentially catastrophic
effects on small island developing States, whose fragile and
vulnerable economies are overwhelmingly dependent on
their marine and coastal resources, and who possess neither
the resources nor the capability to deal with possible
accidents of this nature. Trinidad and Tobago would
therefore like to reiterate the priority concern we attach to
this issue, and to urge the shipment countries to respect the
wishes of small island developing States and other en-route
States, which have called for an end to these shipments
through their archipelagic and territorial waters, as well as
their exclusive economic zones.
The notions of shared responsibilities and collective
action are the raison d’être of the United Nations system.
As we prepare to face the new challenges of the twenty-
first century, these notions assume a critical relevance.
Trinidad and Tobago is convinced that the United Nations
has the capacity to reconcile these opposing forces of
globalization and fragmentation in the interests of us all.
The United Nations also has the strength and legitimacy
to transform the fears and perils of the new age into a
constructive global partnership of cooperation and
solidarity. Trinidad and Tobago pledges to work with
others to harness this potential and to confront the
challenges which face the Organization and the
international community as we move towards the new
millennium.





